Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Per Applicant’s Request for Continued Examination 8/24/22
Claims 1, 9, 13 and 17 have been amended.

Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by NELSON et al (US 2019/0273767).

a.	Per claim 1, NELSON et al teach a content tracking system, comprising: 
a network interface to couple the content tracking system to multiple computing devices (paras 0119-120, 0125, 0203-204, 0418, 0424-425 and 0476—network infrastructure for tracking content and topic); 

a content interceptor to intercept content shared from a computing device during a collaborative meeting (paras 0418-428—meeting intelligence apparatus equipped to track meeting content using sensors); 

a content analyzer to analyze shared content to determine a topic of the shared content (Figure 4A, paras 0021, 0156, 0164, 0170, 0203—detection and determination of meeting topic based on shared content); 

a content comparer to identify similarities between shared content of different collaborative meetings, wherein the different collaborative meetings are attended by different groups of users (paras 0171, 0182, 0210-211, 0271, 0376 and 0432—comparison of meeting statistics for meeting participants of other projects, determining similarities of shared meeting images by comparing the image data, identifying similarities of the shared content items in the current meeting for other meeting); and 

an interface to provide a collaboration recommendation to at least one user participating in at based on an output of the content comparer (paras 0175, 0181-186, 0189, 0191, 0432-433, 0454-456—collaboration recommendation and suggestions to meeting participant based on the determined comparison of tracked meeting data). 

Claim 9, differing by statutory class, contains limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, NELSON et al teach the system of claim 1, wherein the content interceptor intercepts content of different formats (paras 0255, 0277-278, 0316-319, 0324—different types, formats and languages of content and documentation).  
c.	Per claim 3, NELSON et al teach the system of claim 1, wherein the content comparer compares content across format types (paras 0316, 0319-324, 0328, 0330-333—comparison of content across formats and languages).
d.	Per claim 4, NELSON et al teach the system of claim 1, wherein: the content tracking system is disposed on a computing device of a user participating in the collaborative meeting; and the content interceptor intercepts content shared on the computing device of the user (paras 0006, 0117-120, 0123-125, 0132, 0203-204, 0418, 0424-425 and 0476—shared content collected on IWB appliances and mobile devices, intelligence services tracking content via sensors).  
e.	Per claim 5, NELSON et al teach the system of claim 1, wherein: the content tracking system is disposed on a conferencing computing device used during the collaborative meeting; and 19WO 2020/046306PCT/US2018/048700the content interceptor intercepts content shared on any of the multiple computing devices coupled to the conferencing computing device during the collaborative meeting (Figures 1A-1C and 3-5, paras 0418-428—meeting intelligence apparatus equipped to track and monitor shared collaborative meeting content and coupled to multiple computing devices).  
f.	Per claim 6, NELSON et al teach the system of claim 1, wherein: the content tracking system is disposed on a server and is coupled to multiple conferencing computing devices; and the content interceptor intercepts content shared through any of the multiple conferencing computing devices during the different collaborative meetings (Figures 1A-1C and 3-5, paras 0418-428—meeting intelligence apparatus equipped to track and monitor shared collaborative meeting content and coupled to multiple computing devices).  
g.	Per claim 7, NELSON et al teach the system of claim 1, wherein the shared content is streamed content shared during the collaborative meeting (Abstract, paras 0197, 0277, 0315-316—shared content comprises streaming video and audio).  
h.	Per claim 10, NELSON et al teach the method of claim 9, comprising: identifying discrepancies between content of the different collaborative meetings; and 20WO 2020/046306PCT/US2018/048700providing a notification to at least one user participating in at least one of the different collaborative meetings of the discrepancies (paras 0185, 0187, 0208, 0210, 0409-410—notification of missing information, inaccuracies in image/voice data or de-selections).
i.	Per claim 11, NELSON et al teach the method of claim 9, wherein the recommendation is provided during at least one of the different collaborative meetings (paras 0175, 0181-186, 0189, 0191, 0432-433, 0454-456—collaboration recommendation and suggestions to meeting participant based on the determined comparison of tracked meeting data).
j.	Per claim 12, NELSON et al teach the method of claim 9, further comprising analyzing metadata associated with the different collaborative meetings; and wherein the recommendation is based at least in part on results of an analysis of the metadata (paras 0026-28, 0230, 0242-243, 0246, 0249-253, 0353—recommendation based on analysis and comparison of metadata).
k.	Per claim 13, NELSON et al teach a tangible machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: 
instructions to intercept, at a computing device, content shared via another computing device during a first collaborative meeting (paras 0418-428—meeting intelligence apparatus equipped to track meeting content);

instructions to intercept, at the computing device, content shared during a second collaborative meeting, wherein the first collaborative meeting and the second collaborative meeting are attended by different groups of users (paras 0124, 0150, 0194-196, 0237-247, 0271—determination of different users/participants in the collaborative meetings based on the shared content of the first and second meetings);

instructions to analyze shared content (Figure 4A, paras 0021, 0156, 0164, 0170, 0203—detection and determination of meeting topic based on shared content); 

instructions to determine discrepancies between the shared content of the first collaborative meeting and shared content of the second collaborative meeting (paras 0185, 0187, 0208, 0210, 0279, 0409-410—notification of missing information, inaccuracies in image/voice data or de-selections);

instructions to determine similarities between the shared content of the first collaborative meeting and shared content of the second collaborative meeting (paras 0171, 0182, 0210-211, 0271, 0376 and 0432—comparison of meeting statistics for meeting participants of other projects, determining similarities of shared meeting images by comparing the image data, identifying similarities of the shared content items in the current meeting for other meeting); 

instructions to determine that the first collaborative meeting relates to a same topic as the second collaborative meeting based on a threshold degree of similarity between respective shared content (paras 0189-191, 0194—relevancy score and threshold relating to relevancy of participant to the same meeting subject and type);

instructions to notify a user of the first collaborative meeting about participants of the second collaborative meeting for which there is an identified same topic between the first collaborative meeting and the second collaborative meeting (paras 0181-182, 0185-186, 0454—notification of a participant from a first meeting associated with common content and related topics for a second meeting);

instructions to provide users in the first collaborative meeting and the second collaborative meeting with a recommendation to collaborate with one another based on a determined similarity (paras 0175, 0181-186, 0189, 0191, 0432-433, 0454-456—collaboration recommendation and suggestions to meeting participant based on the determined comparison of tracked meeting data); and

instructions to identify to the user of the first collaborative meeting, the same topic of the first collaborative meeting and the second collaborative meeting and discrepancies between the shared content of the first collaborative meeting and the shared content of the second collaborative meeting (paras 0185, 0187, 0208, 0210, 0409-410—identification of participant for notification of missing meeting information). 

l.	Per claim 14, NELSON et al teach the machine-readable storage medium of claim 13, wherein shared content is intercepted from multiple computing devices (Figures 1A-1C and 3-5, paras 0418-428—meeting intelligence apparatus equipped to track and monitor shared collaborative meeting content and coupled to multiple computing devices).  
m.	Per claim 15, NELSON et al teach the machine-readable storage medium of claim 13, wherein the shared content comprises at least one of: 58594232017/049,104 a video presentation; an audio presentation; a textual presentation: a multimedia presentation: audio capture from the collaborative meeting: and video capture from the collaborative meeting (paras 0006, 0120, 0124, 0203-204, 0416-417—textual, audio, video and image shared content, audioconferencing, video-conferencing sessions).
n.	Per claim 16, NELSON et al teach the system of claim 1, wherein the content shared comprises a recording of the collaborative meeting (paras 0179, 0209, 0350, 0416—recording of collaborative meeting).  
o.	Per claim 17, NELSON et al teach the system of claim 1, wherein the content analyzer comprises: an image recognizer to determine the topic based on a particular image: a textual recognition component to determine the topic based on textual recognition: and a voice recognition component to determine the topic based on voice recognition (Figure 4A, paras 0021, 0124, 0203-204, 0416-417—textual, vocal and image recognition to determine meeting topic).  
p.	Per claim 18, NELSON et al teach the method of claim 9, further comprising classifying the collaborative meeting based on the topic of the shared content (paras 0141, 0165-170, 0257, 0263, 0299—classifying and categorizing meeting based on topic).  
q.	Per claim 19, NELSON et al teach the method of claim 10, further comprising identifying outdated information discussed during the collaborative meeting based on an identified discrepancy (paras 0235, 0338, 0345, 0368, 0393, 0440, 0450—updating old meeting information).  
r.	Per claim 20, NELSON et al teach the method of claim 12, wherein: the metadata is an attendee list of the different collaborative meetings; and the recommendation is based on a shared attendee between the collaborative meeting and the at least one different collaborative meeting (paras 0212-213, 0224, 0249-250, 0257-259, 0280, 0284-285, 0456—metadata of meeting participants and recommendation based on participants, suggestion based on a shared participant).



Claim Rejections – 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NELSON et al (US 2019/0273767) in view of KOUKOUMIDIS et al (USPN 11,038,974). 

a.	Per claim 8, NELSON et al teach the system of claim 1, as applied above, and methods for determining the topic of the shared content (paras 0021, 0156, 0164, 0170, 0203); yet fail to explicitly teach wherein the content analyzer comprises a neural network to determine, based on a corpus of data, the topic of the shared content. 
KOUKOUMIDIS et al teach use of neural network and corpus of objects techniques in machine learning for knowing what digital content to recommend to an online user (col.12 lines 24-27, col.16 lines 14-28, col.37 line 64-col.38 line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of NELSON et al and KOUKOUMIDIS et al for the purpose of implementing neural network techniques to better service the user in providing the most relevant content desired by the user.



Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 2018/0176268 – Content collaboration services
USPN 9,749,367 – Virtualized online meetings
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448